Electronically Filed
                                                        Supreme Court
                                                        SCWC-13-0003629
                                                        13-OCT-2016
                                                        07:57 AM



                            SCWC-13-0003629


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                           KIMBERLY A. PASCO,

                    Respondent/Petitioner-Appellant,


                                  vs.


      BOARD OF TRUSTEES OF THE EMPLOYEES’ RETIREMENT SYSTEM,

                         STATE OF HAWAI'I,

                  Petitioner/Respondent-Appellee.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-13-0003629; CIV. NO. 12-1-3294)


         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Respondent-Appellee’s Application for Writ


of Certiorari filed on September 2, 2016, is hereby accepted and


will be scheduled for oral argument.     The parties will be


notified by the appellate clerk regarding scheduling.


           DATED:    Honolulu, Hawai'i, October 13, 2016.

                                    /s/ Mark E. Recktenwald


                                    /s/ Paula A. Nakayama


                                    /s/ Sabrina S. McKenna 


                                    /s/ Richard W. Pollack


                                    /s/ Michael D. Wilson